DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 11, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170255321 A1 (Ding; Hong et al.)


    PNG
    media_image1.png
    499
    512
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    587
    598
    media_image2.png
    Greyscale

Per claim 1, Ding teaches a touch array substrate, comprising: a plurality of first electrodes [400 and see paragraph 0052], disposed in a row direction [see electrodes in the top row of figure 3] and a column direction to form a plurality of electrode rows and a plurality of electrode columns [see electrodes in the left column of figure 3], wherein an edge of the plurality of first electrodes in the column direction comprises a convex shape and a concave shape [see the electrode shape shown in figure 6], the convex shape of an edge of one of two adjacent ones of the plurality of electrode columns extends into the concave shape of an edge of the other of the two adjacent ones of the plurality of electrode columns [see center electrode 400 and the adjacent electrodes 400a-400d shown in figure 6].
Per claim 5, Ding teaches the touch array substrate according to claim 1, wherein each of the plurality of first electrodes has a shape of a rectangle, the first electrodes in each of the plurality of electrode columns are dislocated in the row direction to form the convex shape and the concave shape [see figure 6, the outline of the electrode is rectangular save the removed portions to create the convex/concave shape].
[see paragraph 0088].
Per claim 16, Ding teaches a display panel, comprising the touch array substrate according to claim 1 [see paragraph 0004].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170255321 A1 (Ding; Hong et al.)
Per claim 15, Ding teaches the touch array substrate according to claim 1, including pixels [see paragraph 0089].  Ding lacks each of the plurality of first electrodes correspond to an integer number of sub pixels in the column direction.  However, common knowledge teaches aligning the columns of pixels with the columns of touch electrode in order to improve correspondence between the touch electrodes and the image produced.    Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art. 
Per claims 17-18, Ding teaches the display panel according to claim 16.  Ding lacks an opposing substrate, cell-assembled with the touch array substrate; and a liquid crystal layer, between the touch array substrate and the opposing substrate.  However, it was common knowledge to include a display cell comprising an opposing substrate, cell-assembled with the touch array substrate; and a liquid crystal layer, between the touch array substrate and the opposing substrate.  Reduced manufacturing costs would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art. 

Allowable Subject Matter
Claims 2-4, 6-10, and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
per claim 2 Ding teaches the touch array substrate according to claim 1, further comprising: a plurality of sub pixels, disposed in the row direction and the column direction to form a plurality of pixel rows and a plurality of pixel columns.  The prior art of record does not teach nor suggest, in combination with the limitations of outlined above, the plurality of sub pixels comprise a plurality of gap sub pixels, each of the plurality of gap sub pixels is partially overlapped with each of the two adjacent ones of the plurality of electrode columns, and the gap sub pixels corresponding to the two adjacent ones of the plurality of electrode columns are located in different pixel columns.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/JAMES A DUDEK/Primary Examiner, Art Unit 2871